                        1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                MARCUS B. SMITH, ESQ., Bar # 12098
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:    702.862.8800
                                Fax No.:      702.862.8811
                        5       E-mail: wkrincek@littler.com
                                        mbsmith@littler.com
                        6
                                Attorneys for Defendants
                        7       DRYBAR HOLDINGS LLC, HUNTER JOHNSON, RENEE
                                ATWOOD, PATRICE CAMPBELL, ZENA GARDNER, KATOYA
                        8       SHAW, and RACHEL BERNARD

                        9                                      UNITED STATES DISTRICT COURT

                     10                                              DISTRICT OF NEVADA

                     11

                     12         SHANE MICHAEL SANDOVAL, an                     Case No. 2:19-cv-00180-RFB-EJY
                                individual,
                     13
                                                  Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                     14                                                         DISCOVERY DEADLINES
                                vs.
                     15                                                        [SECOND REQUEST]
                                DRYBAR HOLDINGS LLC, a foreign
                     16         limited liability company; HUNTER
                                JOHNSON, in individual, RENEE
                     17         ATWOOD, an individual, PATRICE
                                CAMPBELL, an individual, ZENA LONG,
                     18         an individual, KATOYA SHAW, AN
                                INDIVIDUAL, RACHEL BERNARD, an
                     19         individual; and DOES 1 through 100,
                                inclusive,
                     20
                                                  Defendants.
                     21

                     22                Plaintiff, SHANE MICHAEL SANDOVAL and Defendants, DRYBAR HOLDINGS LLC,

                     23         HUNTER JOHNSON, RENEE ATWOOD, PATRICE CAMPBELL, ZENA GARDNER, AND

                     24         RACHEL BERNARD, by and through their respective counsel of record, do hereby stipulate and

                     25         agree to amend the current scheduling order and discovery plan (ECF No. 67) by extending the

                     26         current discovery cut-off date of January 6, 2020 for an additional 90 days until April 6, 2020

                     27         (April 5, 2020 is a Sunday), with other discovery dates extended as set forth below.

                     28         ///
LITTLE R MEND ELSO N, P .C .
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1                                    DISCOVERY COMPLETED TO DATE

                        2       To date, the parties have completed the following discovery:

                        3              Plaintiff:

                        4              Initial Disclosures                                     May 23, 2019

                        5              Responses to Defendant’s Requests for Production        June 27, 2019

                        6              Responses to Defendant’s Interrogatories                June 27, 2019

                        7              First Supplement to Initial Disclosures                 June 27, 2019

                        8              Requests for Production to Drybar                       July 26, 2019

                        9              Interrogatories to Drybar                               July 26, 2019

                     10                Requests for Production to Johnson                      July 26, 2019

                     11                Interrogatories to Johnson                              July 26, 2019

                     12                Requests for Production to Atwood                       July 26, 2019

                     13                Interrogatories to Atwood                               July 26, 2019

                     14                Requests for Production to Campbell                     July 26, 2019

                     15                Interrogatories to Campbell                             July 26, 2019

                     16                Requests for Production to Gardner                      July 26, 2019

                     17                Interrogatories to Gardner                              July 26, 2019

                     18                Requests for Production to Bernard                      July 26, 2019

                     19                Interrogatories to Bernard                              July 26, 2019

                     20                Notice of Subpoena to Navex Global                      August 20, 2019

                     21                Notice of Subpoena to Ogleetree Deakins Nash & Smoak    August 20, 2019

                     22                Second Supplement to Initial Disclosures                October 23, 2019

                     23                Defendant:

                     24                Initial Disclosures                                     May 28, 2019

                     25                Requests for Production to Plaintiff                    May 28, 2019

                     26                Interrogatories to Plaintiff                            May 28, 2019

                     27                Responses to Requests for Production to Drybar          October 25, 2019

                     28                Responses to Interrogatories to Drybar                  October 25, 2019
LITTLE R MEND ELSO N, P .C .                                                     2.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1              Responses to Requests for Production to Johnson              October 25, 2019

                        2              Responses to Interrogatories to Johnson                      October 25, 2019

                        3              Responses to Requests for Production to Atwood               October 25, 2019

                        4              Responses to Interrogatories to Atwood                       October 25, 2019

                        5              Responses to Requests for Production to Campbell             October 25, 2019

                        6              Responses to Interrogatories to Campbell                     October 25, 2019

                        7              Responses to Requests for Production to Gardner              October 25, 2019

                        8              Responses to Interrogatories to Gardner                      October 25, 2019

                        9              Responses to Requests for Production to Bernard              October 25, 2019

                     10                Responses to Interrogatories to Bernard                      October 25, 2019

                     11                                        DISCOVERY TO BE COMPLETED

                     12                The parties anticipate the taking of several depositions, including Plaintiff’s deposition,

                     13         Defendants’ depositions, and witnesses identified by both parties. The parties also intend to serve

                     14         additional third party subpoenas.    In addition, the parties are in the meet and confer process

                     15         regarding Plaintiff’s responses to interrogatories and requests for production of documents and third

                     16         party subpoenas.

                     17                         REASONS FOR EXTENSION TO COMPLETE DISCOVERY

                     18                Good cause exists for the requested extension due to the number of parties in this action, and

                     19         the fact that the parties intend to depose all parties, additional time is needed to accommodate the

                     20         various depositions. Some of the anticipated deponents reside out of state. The parties also need

                     21         additional time to resolve discovery disputes. In addition, Defendant Shaw was recently served and

                     22         appeared in this matter on October 1, 2019, and may serve or need to respond to written discovery

                     23         prior to depositions. This is the second stipulation for extension of the discovery deadline and it is

                     24         sought in good faith and not for the purpose of delay.

                     25                                             PROPOSED SCHEDULE

                     26                1.      Discovery Cut-Off:

                     27                The parties shall complete discovery not later than April 6, 2020.

                     28         ///
LITTLE R MEND ELSO N, P .C .                                                     3.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1                2.        Dispositive Motions:

                        2                The parties shall file dispositive motions 30 days after the discovery cut-off date, and

                        3       therefore not later than May 6, 2020.

                        4                3.        Pretrial Order:

                        5                If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint

                        6       Pretrial Order shall be filed 30 days after the date set for filing dispositive motions, and therefore not

                        7       later than June 5, 2020. In the event dispositive motions are filed, the date for filing the Joint

                        8       Pretrial Order shall be suspended until 30 days after the Court enters a ruling on the dispositive

                        9       motions, or otherwise by further order of the Court.

                     10                  4.        Extensions or Modifications of the Discovery Plan and Scheduling Order:

                     11                  In accordance with Local Rule 26-4, any stipulation or motion for modification or extension

                     12         of this discovery plan and scheduling order must be made no later than 21 days prior to the

                     13         expiration of the subject deadline.

                     14         Dated: November 15, 2019
                     15         Respectfully submitted,                         Respectfully submitted,
                     16

                     17         /s/ Keen L. Ellsworth, Esq.                     /s/ Marcus B. Smith, Esq.
                                KEEN L. ELLSWORTH, ESQ.                         WENDY MEDURA KRINCEK, ESQ.
                     18         ELLSWORTH & BENNION, CHTD.                      MARCUS B. SMITH, ESQ.
                                                                                LITTLER MENDELSON, P.C.
                     19
                                Attorneys for Plaintiff
                                                                                Attorneys for Defendants
                     20         SHANE MICHAEL SANDOVAL                          DRYBAR HOLDINGS, LLC, HUNTER
                                                                                JOHNSON, RENEE ATWOOD, PATRICE
                     21                                                         CAMPBELL, ZENA LONG, KATOYA SHAW
                                                                                and RACHEL BERNARD
                     22

                     23
                                                                               IT IS SO ORDERED.
                     24
                                                                               Dated this 18th day of November, 2019.
                     25

                     26                                                        _______________________________________
                                                                               UNITED STATES MAGISTRATE JUDGE
                     27         4848-9924-3178.1 070958.1038

                     28
LITTLE R MEND ELSO N, P .C .                                                      4.
        ATTORNEYS AT LAW
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
